ORDER

PER CURIAM.
AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition against mandatory life sentences for juvenile offenders announced by the Supreme Court of the United States in Miller v. Alabama, 567 *154U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). As a result of the recent holding by that Court that Miller must be applied retroactively by the States, see Montgomery v. Louisiana, — U.S. —, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016), the Superior Court’s order is VACATED, and the case is REMANDED for further proceedings consistent with Montgomery.
Justice EAKIN did not participate in the decision of this matter.